Citation Nr: 0206663	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Propriety of an initial 30 percent evaluation for service-
connected post-traumatic stress disorder (PTSD), effective 
from March 15, 1989 through November 19, 1995, (exclusive of 
periods of temporary total ratings for hospitalization), and 
a 70 percent evaluation from November 20, 1995.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty from June 1962 to June 
1965, and from September 1968 to March 1972.  

This matter returns to the Board of Veterans' Appeals (Board) 
from a continuously prosecuted appeal from a RO rating 
decision dated in July 1989, which denied service connection 
for PTSD.  The veteran appealed to the Board, and by decision 
in November 1991, the Board denied the benefit sought.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's November 
1991 decision, and remanded the case to the Board for further 
evidentiary development and readjudication of the claim.  In 
May 1994, the Board remanded the case to the RO for further 
development of the evidence, and the requested development 
was completed.  

The case again returned to the Board, and in March 1995, the 
Board requested the opinion of an independent medical expert, 
whose report was received in May 1995.  In an August 1995 
decision, the Board granted service connection for PTSD.  

The veteran continues his appeal, advancing argument in 
disagreement with the RO's August 1995 rating decision to 
assign a 30 percent evaluation for service-connected PTSD, 
effective from March 15, 1989.  At that time, a temporary 
total rating (TTR) was also assigned from August 20, 1991 
through September 1991.  Significantly thereafter, a May 1997 
rating decision assigned an increased 50 percent rating for 
PTSD, effective from November 20, 1995, while it denied a 
November 1995 claim of entitlement to a total rating for 
compensation purposes based on unemployability due to 
service-connected disability (TDIU).  In a September 1998 
rating decision, the RO assigned a 70 percent rating for 
service-connected PTSD, effective from November 20, 1995, and 
granted the TDIU.  

In the April 1999 statement of the case, the RO, in effect, 
characterized the issues on appeal as entitlement to an 
evaluation in excess of 70 percent for PTSD and entitlement 
to an earlier effective date (earlier than November 20, 1995) 
for the grant of an increased (70 percent) rating for PTSD.  
Because the veteran and his attorney have argued that the 
veteran is entitled to a 100 percent schedular evaluation 
from March 15, 1989, the Board has recharacterized the issue 
on appeal as the propriety of initial 30 and 70 percent 
ratings for PTSD.  While there is some 
imprecision/inconsistency in language on the part of both the 
veteran and the RO, the Board is of the opinion that such 
recharacterization of the issue fully addresses the veteran's 
concerns.  There is no prejudice to the veteran regarding the 
proper characterization of the issue on appeal, as the 
veteran's appeal was initiated following an original award at 
the RO.  Consequently, the rating issue on appeal is not the 
result of a claim for "increased" entitlement, or 
entitlement to an earlier effective date of such an initial 
evaluation, but rather, one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board refers to the RO for any action deemed appropriate 
the matter of entitlement to a TDIU from an earlier date, as 
this issue has not been developed for appellate review.


FINDINGS OF FACT

1.  Prior to November 20, 1995, the veteran's service-
connected PTSD was objectively found to be manifested by 
complaints of occasional nightmares, flashbacks, and 
avoidance of stimuli, but with no objective evidence of any 
thought disorder, no suicidal or homicidal thoughts, no 
hallucinations or delusions, and no speech or memory 
difficulty; overall social and industrial impairment 
attributable to service-connected PTSD was no more than 
definite. 

2.  From November 20, 1995, the veteran's service-connected 
PTSD was objectively found to be manifested by continued 
complaints of occasional nightmares, flashbacks, avoidance of 
stimuli and a depressed mood, with no more than severe 
impairment in ability to establish or maintain effective or 
favorable relationships with people, and resulting in no more 
than severe overall social and industrial impairment 
attributable to service-connected PTSD.  

3.  From November 7, 1996 to the present, the veteran's 
service-connected PTSD has been manifested by complaints of 
nightmares, sleep disturbance, excessive rage, avoidance of 
people or crowds, feeling of detachment from others, and 
excessive startle response, with objective demonstration of a 
dysphoric mood, somewhat blunted affect, and somewhat 
monotone speech, resulting in deficiencies in most areas of 
occupational and social impairment, but not all areas, and no 
total occupational and social impairment due solely as a 
result of service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for service-connected PTSD, prior to 
November 20, 1995, are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
and Part 4, Diagnostic Code 9411, as promulgated in 38 C.F.R. 
§ 4.132 (in effect through November 6, 1996).  

2.  The criteria for the assignment of an initial schedular 
evaluation in excess of 70 percent for PTSD, from November 
20, 1995, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110, 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.7 and Part 
4, Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 
(in effect through November 6, 1996) and 38 C.F.R. § 4.130 
(2001) and 66 Fed.Reg. 45,620, 45,630-32 (Aug. 29, 2001)(as 
codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern VA's duty 
to assist a claimant with the development of facts pertinent 
to his or her claim, have been substantially revised.  The 
prior provisions of 38 U.S.C.A. § 5107 (West 1991) set forth 
the requirement that VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute has no 
"well-grounded claim" requirement and instead requires more 
generally that VA assist a claimant with the development of 
facts pertinent to his or her claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  While the revision specifies that the person 
submitting a claim for benefits shall have the burden of 
proof, only in cases where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim" 
may VA decide a claim for benefits without providing 
assistance.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000), as codified at 
38 U.S.C. § 5103A.  In the present case, whether the claim is 
well grounded is not an issue. 

VA has discharged its duty to assist the appellant with the 
development of these claims.  He was afforded numerous VA 
examinations, and all identified and pertinent private and VA 
treatment records have been obtained.  The appellant has also 
been afforded all appropriate notification concerning this 
claim.  Thus, the provisions of the Veterans Claims 
Assistance Act of 2000 have been met.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes under the Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board 
will consider the potential application of the various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In 
general, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in a case such as the instant one, where the veteran 
has expressed dissatisfaction with the assignment of the 
initial ratings, the Francisco rule does not apply; rather, 
VA must assess the level of disability from the effective 
date of the initial evaluation and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim (a practice known as "staged ratings").  In the 
instant case, the veteran has expressed disagreement with the 
RO's staged 30 percent (effective from March 15, 
1989)(exclusive of TTRs) and 70 percent (effective from 
November 20, 1995) ratings.  


I.	Criteria for an Initial Evaluation in Excess of 30 
percent for PTSD 
from March 15, 1989 through November 19, 1995. 

Under the law, except as otherwise provided, the effective 
date of an award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  As an exception to the foregoing 
regulation, the effective date for an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

As the veteran filed his first claim of service connection 
for PTSD on April 6, 1989, the above regulation requires that 
the Board review all medical records within one year prior to 
that date with an eye as to an effective date for the grant 
of service connection-which the veteran does not contest 
here on appeal, as well as whether an evaluation in excess of 
30 percent is warranted at any time from March 15, 1989 
(effective date of service connection for PTSD) to November 
20, 1995, and whether an evaluation in excess of 70 percent 
is warranted at any time thereafter.  

The veteran and his representative attorney correctly argue 
that the veteran had continuously prosecuted his April 1989 
claim, initially for service connection for PTSD, and then, 
later, questioning the propriety of an initial 30 percent 
evaluation for service-connected PTSD.  However, for reasons 
and bases detailed below, the claims on appeal must be denied 
as the veteran's PTSD is not shown to factually warrant an 
evaluation in excess of 30 percent prior to November 20, 
1995, and the criteria for an evaluation in excess of 70 
percent are not met after that date, even with due 
consideration of all medical evidence of record.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 and 3.400(o)(2).  That is, a 
factually ascertained increase in disability due to service-
connected PTSD is not shown, beyond that which is reflected 
by a 30 percent rating from March 15, 1989 through November 
19, 1995, and a 70 percent rating thereafter.  

Note is made that the veteran is in receipt a total rating 
for compensation purposes based on unemployability due to 
service-connected disability, effective from November 20, 
1995.  See RO rating decision dated in September 1998.  

The veteran and his representative argue that the veteran's 
PTSD warrants at least a 70 percent evaluation, effective 
from March 15, 1989.  They primarily argue that the RO failed 
to review and consider the following specifically identified 
medical evidence, which, if reviewed, would compel a grant of 
the claim on appeal: December 1997 and January 1988 Social 
Security Administration (SSA) determination letters and 
findings; a June 1989 psychologist statement of a VA Ph.D. 
(D.P.S.) dated June 12, 1989; November 1996 lay statements of 
[redacted] and [redacted], and February 1997 lay statement 
of [redacted]; a September 1996 medical evaluation of J.J.
Whitacre; a February 1997 medical statement of C.A. Young; 
and, an August 1998 medical statement of E. Khan.  The Board 
disagrees on both assertions, as all of the above evidence is 
specifically identified in either the May 1997 or September 
1998 RO rating decisions, or the April 1999 SOC, including a 
June 12, 1989 VA psychologist statement, which was adequately 
referred to as among VA hospital, treatment, and examination 
records dated from June 1994 through February 1999.  

The specified evidence does not warrant an evaluation in 
excess of 30 percent prior to November 20, 1995, or an 
evaluation in excess of 70 percent on or after that date.  
While the evidence includes general medical statements that 
the veteran has not worked since 1988, or that he is 
presently unable to work due to a combination of disorders, 
this evidence does not objectively demonstrate that the 
veteran's PTSD symptoms warrant an evaluation in excess of 30 
percent prior to November 20, 1995, or 70 percent on or after 
that date.  

The veteran's PTSD was assigned a 30 percent evaluation 
effective from March 15, 1989, apart from temporary total 
ratings for hospitalization, and a 70 percent rating, 
effective from November 20, 1995, pursuant to Diagnostic Code 
9411 of VA's Schedule for Rating Disabilities (Schedule), at 
38 C.F.R. Part 4.  Disability ratings are determined by 
applying the criteria set forth in VA's Schedule.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2001).  (Emphasis added). 

As in effect from March 15, 1989 to November 19, 1995, under 
Diagnostic Code 9411, there are six disability levels for 
PTSD, ranging from noncompensable to 100 percent, including 
10, 30, 50, and 70 percent, in pertinent part:  

A 30 percent rating is assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 50 percent rating is assigned for considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation is assigned for severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A 100 percent schedular evaluation is assigned for PTSD when 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic, symptoms of 
PTSD bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
most all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy, resulting in profound 
retreat from mature behavior; demonstrably unable to obtain 
or retain employment.  

Note: Diagnostic Code 9400 further provides that social 
impairment per se will not be used as the sole basis for any 
specific percentage evaluation, but it is of value only in 
substantiating the degree of a disability based on all of the 
findings. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals (the Court) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decisions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1995).  In a precedent 
opinion, dated in November 1993, the Office of General 
Counsel of the VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
large."  O.G.C. Prec. 9-93 (Nov.9, 1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  

A brief historical note is appropriate given the veteran's 
assertions on appeal, including that the VA has failed to 
review evidence showing that his PTSD is much more severe 
than rated.  The Board must note that service medical records 
show treatment and diagnosis of both alcohol abuse, referred 
to as chronic alcoholism, as well as diagnosis of an 
emotionally unstable personality disorder, severe, chronic, 
the latter of which was specifically thought to have existed 
prior to entry.  Additionally, the service medical records do 
not show complaints regarding any traumatic events, including 
those presently accepted as the basis of his current 
diagnosis of PTSD.  Note must be made that verification of 
the alleged PTSD stressors was never completed at VA, but 
service connection for PTSD was granted by the Board, none-
the-less, with application of the benefit-of-the-doubt rule 
in the veteran's favor, on the basis of a rather complex 
clinical history, as well as an independent medical opinion 
of April 1995, detailed below in chronological order.  

A first claim of service connection for a "nervous 
condition" was denied by rating decision of July 1975, the 
veteran did not appeal, and the matter became final.  

On April 6, 1989, the veteran filed his first claim of 
service connection for PTSD.  The pertinent evidence of 
record, including those records dated within one year prior 
to the April 1989 claim, are detailed below.  

A VA hospital treatment summary, for treatment from February 
29, 1988 to May 15, 1988, shows a diagnosis of adjustment 
disorder with depressed mood, with a history of a suicide 
attempt in January 1988 and 1962.  The veteran was anxious 
and depressed, he reported fatigue, and had suicidal 
thoughts, without plan.  The veteran was found to have no 
delusions, no hallucinations, with fair to good cognition.   
He had no suicidal thoughts or assaultive ideations.  He was 
given a pass on May 13, 1988, but was irregularly discharged 
when he failed to return on May 15, 1988.  

VA outpatient treatment records of June and July 1988 show 
that his depression was stable, without any suicidal and 
homicidal ideation.  

A May and June 1988 VA treatment summary indicates a 
diagnosis of dysthymic disorder, with apparent brief 
psychotic episodes and marked anxiety and alcohol abuse.  The 
dates of the veteran's prior military service were noted, but 
with no mention of in-service stressors, or service related 
depression or symptomatology.  

A November 1988 private treatment record shows no a diagnosis 
of depression secondary to alcohol abuse, with note of a 
personality disorder.  The depression was found not to be 
"significant."  

A January 1989 VA hospital treatment summary shows that the 
veteran was as depressed over the violent death of his 
daughter at age six, as he was with his military experiences.  

The veteran was seen on March 15, 1989, when he presented to 
a VA facility for evaluation and further management of 
depression.  Provisional diagnoses were major depression, 
PTSD, and alcohol dependence.  However, the final diagnostic 
impression did not include PTSD.  The veteran complained of 
depression, and he reported suicidal ideation in the past.  
The examiner noted a history of treatment, including 
hospitalization, for alcoholism and "depressive episodes 
secondary to chronic left knee pain and an inability to 
obtain employment."  The examiner found the veteran to be 
"mildly anxious" and "mildly dysphoric."  There were no 
agitative symptoms, the veteran interacted well with the 
examiner, he aptly expressed his concerns, and had very good 
contact with reality.  The examiner noted that the veteran 
manifested no psychotic features.  The veteran had loss of 
self-esteem, and no future goals presently.  The final 
impression was that the veteran had alcohol dependence, with 
continuous dysthymia, without suicidal or homicidal 
tendencies at present.  He was referred for further treatment 
for his alcoholism, with note for mental health clinic 
follow-up thereafter, and vocational rehabilitation.  
Although a final diagnosis of PTSD was not made, an 
associated March 15, 1989 VA Medical Certificate includes a 
diagnosis of PTSD.  The examiner noted that the veteran cried 
during the interview.  The veteran was considered mentally 
competent.  

On May 31, 1989 VA PTSD examination, the veteran's PTSD was 
found to be "moderate," with only "moderately impaired" 
psychosocial functioning.  

A June 12, 1989 handwritten treatment summary of a VA 
clinical psychologist (D.P.S.) (a document heavily relied 
upon by the veteran to support his instant appeal) indicates 
that the veteran's PTSD symptoms include: recurrent 
nightmares and intrusive memories; occasional flashbacks; 
avoidance of thoughts and feelings regarding traumatic 
military experiences; avoidance of activities which recall 
such experiences; isolation, and detachment from others; 
restricted range of affect; sleep disturbance; irritability 
and angry outbursts; poor concentration; and, episodes of 
depression.  It was also opined that the veteran's PTSD, 
alcohol dependence, and dysthymic disorder would require 
continuous out-patient treatment for "at least one to two 
years" before he might possibly be able to return to work, 
with marked restriction of activities of daily living.  

Significantly, a November 1989 to January 1990 treatment 
summary indicates that the veteran's VA treating physician 
did not feel that the veteran had PTSD, but rather alcohol 
abuse, and that the veteran was manipulative regarding 
obtaining hospitalization.  Notation was made that the 
veteran was considered able to return to work, although the 
veteran himself felt differently, and had no intentions to 
return to work.  

At the request of the Board, in April 1995 an independent 
psychiatric opinion was obtained.  The examiner concluded 
that the veteran's primary diagnosis appeared to be alcohol 
abuse.  Note was made that the veteran had exhibited many 
symptoms of PTSD "supposedly" due to an accident aboard an 
aircraft carrier during his first tour of active duty in 
1964.  The examiner noted that there was a great likelihood 
that the veteran has PTSD based upon the evidence of record, 
but it was also felt that there was not enough evidence of a 
"clear diagnosis" of PTSD.  

Service connection for PTSD was granted by Board decision 
dated in August 1995, and the veteran appealed the RO rating 
decision of August 1995 implementing the Board decision, 
which established an effective date of March 15, 1989 for the 
assignment of a 30 percent evaluation for service-connected 
PTSD.  The veteran does not argue for an earlier effective 
date for the grant of service connection, but, rather, he and 
his representative have argued that the veteran's service-
connected PTSD warranted an evaluation in excess of 
30 percent from March 15, 1989.  It is also argued that 
service-connected PTSD should be rated as 70 percent 
disabling from March 15, 1989.  

On VA PTSD examination in September 1995, the veteran showed 
no signs of psychomotor agitation or retardation, his speech 
was spontaneous and goal directed, his mood was quite 
dysphoric, but his affect was appropriate.  There was no 
evidence of hallucinations or delusion, he was well oriented 
to time, place, and person.  He was able to recall three of 
three items after five minutes, and was able to name the last 
four presidents correctly.  He was not able to do serial 7s 
subtractions, but he did serial 4s subtractions correctly.  
He was also able to spell forwards and backwards, and 
correctly interpret similarities, proverbs.  The veteran 
denied any suicidal or assaultive ideas, and he was 
considered competent for VA purposes.  The diagnosis was 
PTSD.  

The Board has also considered, as did the RO, August 1989 and 
December 1997 determinations by the Social Security 
Administration (SSA) that the veteran was disabled for SSA 
purposes, since December 1988.  The medical evidence relied 
upon by the SSA consisted primarily of VA treatment records, 
evidence which is detailed hereinabove.  

The Board finds that the above demonstrated symptoms fall 
significantly short of the criteria for an evaluation in 
excess of 30 percent for PTSD under the applicable, former, 
rating criteria.  That is, with repeated notation that the 
veteran had no psychotic features, no speech or memory 
difficulty, and only "mild" depression or dysthymia, the 
Board is unable to find that more than "definite" 
industrial impairment is demonstrated, or that 
"considerable" industrial impairment is more closely 
approximated, as a sole result of service-connected PTSD.  

The above VA hospital and private treatment records dated 
from May 15, 1988 to November 20, 1995 show no thought 
disorder, no present suicidal or homicidal thoughts, but only 
a history thereof, no hallucinations or delusions, and no 
speech or memory difficulty.  The veteran's primary complaint 
was depression, a symptom which was thought to be secondary 
to alcohol abuse.  The salient point is that the veteran's 
PTSD symptoms include no speech difficulty, no impaired 
judgment, or any objective indication of industrial 
impairment which is greater than definite.  Thus the medical 
evidence justifies no more than a 30 percent evaluation.  The 
Board finds that the evidence supports no more than a 30 
percent rating from March 15, 1989 to November 19, 1995, 
based on the rating criteria then in effect. 

The Board additionally notes that an examiner's analysis of 
the symptomatology is essential in evaluating the claim.  
However, the examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but VA's Schedule specifically 
directs that the analysis of the symptomatology and the full 
consideration of the whole history of the rating agency will 
be considered.  38 C.F.R. § 4.130, Part 4.  Thus, while the 
Board places no undue significance on the VA examiner's March 
1989 opinion that the veteran's PTSD symptomatology was no 
more than "mild," the Board similarly places no undue 
significance on the SSA determination that the veteran was 
unemployable as a result of PTSD and alcohol abuse with 
secondary depression due to such abuse of alcohol.  Rather, 
it is the repeated clinical findings on examination and 
evaluation which shows overall impairment which is no greater 
than that which is contemplated by a 30 percent evaluation, 
prior to November 7, 1995.  Note is made that service 
connection is not in effect for alcohol abuse or impairment 
resulting therefrom.  In the instant case, the veteran's 
repeatedly demonstrated PTSD symptoms warrant no more than a 
30 percent evaluation prior to November 20, 1995.  


II.	Increased Rating for PTSD, from November 20, 1995. 

Prior to November 7, 1996, and pursuant to Diagnostic Code 
9411, the evaluation of PTSD turned on the severity of his 
overall social and industrial impairment, with a 70 percent 
rating warranted where such impairment was "severe," and a 
100 percent rating where such impairment was "total."  38 
C.F.R. § 4.132.  

Effective November 7, 1996, however, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities.  See 
61 Fed. Reg. 52, 695 (1996).  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, as defined in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, generally the version most 
favorable to the claimant applies, unless otherwise provided.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991). The 
RO has considered the veteran's claim under both the former 
and the revised schedular criteria.  Accordingly, there is no 
due process bar to the Board doing likewise.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Pursuant to Diagnostic Code 9411 under the revised criteria, 
a 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.  

Concerning his claim for a rating in excess of 70 percent for 
PTSD from November 20, 1995 to the present, the veteran 
contends, in essence, that his disability is more severely 
disabling than this current evaluation would suggest.  Again, 
his contentions on appeal conflict with the medical evidence 
of record, including those records which he asserts support 
his claim.  Specifically, the veteran is not shown to have 
had deficiencies in most areas identified at Diagnostic Code 
9411.  To the contrary, the veteran is shown to have one 
primary symptom-depression, and the salient point is that 
all of the veteran's psychiatric symptoms, both service-
connected and non-service-connected, warrant no more than the 
current 70 percent rating from November 20, 1995 to the 
present.  

The post November 20, 1995 evidence pertinent to an 
evaluation in excess of 70 percent, consists of private 
medical statements of J.J. Whitacre, dated in September 1996, 
E. Kahn, M.D., dated in August 1997, and the December 1997 
vocational expert statement of C. A. Young (that is, the 
other evidence the veteran primarily relied upon has already 
been discussed above with regard to his claim of an 
evaluation in excess of 30 percent prior to November 20, 
1995).  

The September 1996 private evaluation report of a licensed 
psychologist, which the veteran asserts supports a 100 
percent schedular evaluation, shows diagnoses of alcohol 
dependency in full remission, major depression, recurrent, 
with psychotic features, and PTSD.  PTSD stressors included 
the death of a fellow pilot in an accident for which the 
veteran assumes responsibility, as well as the 1972 violent 
assault and death of the veteran's minor daughter.  PTSD 
symptoms reportedly included nightmares, sleep disturbance, 
excessive rage, avoidance of people or crowds, feeling of 
detachment from others, and excessive startle response.  
However, on mental status examination the veteran had no 
impairment in proverb interpretation, similarities and 
differences, memory testing, or calculation, his judgment, 
insight, information were good or adequate, and he was 
oriented in all spheres.  Additionally, his mood appeared 
dysphoric, his affect was thought to be somewhat blunted, and 
as  for speech, he was somewhat monotone in voice.  

On VA examination in December 1996, the veteran reported two 
or three Vietnam nightmares per week, with sleep difficulty, 
and flashbacks lasting up to 15 minutes in duration, 15 to 20 
times a week.  While the veteran reported getting suicidal at 
times, he does not want to do this because he has an 11 year-
old son, who visits him every other weekend, staying 
overnight.  The veteran reported feeling tired all of the 
time, staying in his house and not going out, with occasional 
crying spells.  The veteran expressed feelings of guilt over 
what happened in service, felt like God was punishing him, 
tried to avoid people, and would get jumpy at loud noises.  
He denied hearing any voices, or feeling paranoid, but would 
get angry easily, with occasional destructive or assaultive 
behavior.  The veteran also reported sleeping 15 to 16 hours 
a day.  On objective examination, the veteran was polite, 
cooperative and well-groomed. He did not show any psychomotor 
agitation or startle response, although psychomotor activity 
was decreased.  Speech was soft, spontaneous, relevant and 
goal directed, his mood was depressed and anxious, and his 
affect was constricted in range and decreased in intensity.  
The veteran was oriented to time, place and person, he was 
able to recall three out of three items after five minutes.  
He could name the last four presidents, and was able to 
correctly spell "house" both forwards and backwards.  Some 
difficulty in serial sevens and threes was noted.  Diagnoses 
were PTSD, dysthymic disorder, with major depression and 
alcohol dependence, in remission, as co-morbid conditions of 
PTSD.  

The August 1997 psychiatric statement of E. Kahn, M.D., and 
December 1997 vocational expert opinion of C.A. Young, M.A., 
CRC, dated in December 1997, indicate either that the veteran 
has not worked since 1988, or that he is unemployable.  
Diagnoses were PTSD and depression, with PTSD symptoms 
including intrusive thoughts, recurring nightmares of service 
events, feelings of guilt, with occasional anger/rage that he 
usually takes out on himself, with feelings of worthlessness.  
These disorders were thought to result in serious impediments 
to employment, with note that the veteran is at high risk of 
violence in the work place.  Mr. Young was of the opinion 
that, from a vocational perspective, the veteran was totally 
disabled.  However, the report is based on the veteran's 
reported history of PTSD, without any indication of his long 
history of prior alcohol abuse, his in-service notation of a 
personality disorder, or the other significant non-service-
related stressor of his daughter's violent death in 1972.  

On VA examination in February 1999, the veteran again 
presented as alert, attentive and cooperative, with note that 
he was well-built, well-nourished, appropriately attired, 
clean-shaven, and in no apparent distress.  His eye contact 
was good, with no involuntary movements.  He was not 
irritable, agitated, assaultive, or threatening.  His speech 
was coherent and goal directed.  His affect was sad, and he 
denied any auditory, visual, gustatory, olfactory, or tactile 
hallucinations.  There were no disorders of thought process, 
other than occasional suicidal thoughts with no plan.  There 
were no panic attacks, obsessive-compulsive disorders, nor 
paranoid or delusional thinking.  He was oriented to place, 
person and time.  Memory, attention and concentration were 
intact, as were insight and judgment.  Diagnoses were PTSD, 
dysthymic disorder, and alcohol, nicotine and marijuana 
dependence, the latter of which was reported to be in 
remission at present.  Psychosocial stressors were that he 
had no friends, with very limited contact with his siblings 
and children.  A Global Assessment of Functioning (GAF) Scale 
score of 50 was assigned. 

In Richard v. Brown, 9 Vet. App. 266 (1996), the Court, 
citing to DSM-IV, found that a GAF of 50 is for "[s]erious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  The actual range of scores for "[s]erious 
symptoms" is 41 to 50.  The Board notes that the February 
1999 GAF score of 50 then, according to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, is indicative of no 
more than "severe" symptoms, or "serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Again, the 
veteran is not shown to have many symptoms of PTSD, and the 
severity of these do not approach that of an evaluation in 
excess of 70 percent.  

In considering the veteran's claim for a rating in excess of 
70 percent for PTSD, the Board is of the opinion, in light of 
the evidence detailed herein, that such increased disability 
evaluation, pursuant to the criteria which were in effect 
since November 7, 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's PTSD would clearly seem to be productive of no more 
than "severe" social impairment.  In this regard, while some 
private examiners have found him to be unemployable, there 
was no indication that the veteran's PTSD, alone, occasioned 
the requisite total social impairment representative of such 
disablement as warrants the assignment of a 100 percent 
rating pursuant to the above-cited criteria in effect either 
before or on and after November 7, 1996.  The criteria for 
unemployability, which the veteran has been given since 
November 20, 1995, are not the same as the criteria for a 100 
percent schedular evaluation for PTSD.  The evidence of 
record indicates that the veteran's PTSD is not productive of 
more than "severe" industrial impairment.  In this regard, it 
bears emphasis that the private examiners have relied on the 
veteran's reported history, without review of his well-
documented clinical history of alcohol abuse, a personality 
disorder in service, and both service and non-service-related 
stressors.  

In addition, the Board has not overlooked that the veteran's 
assigned GAF Scale score on the February 1999 VA examination 
(the most recent VA examination) was 50, and the initial 
impressions made on VA examination in May 1989.  A GAF Scale 
score of 50 would clearly not equate with more than severe 
industrial impairment required for the veteran's presently 
assigned 70 percent rating.  On assessing the foregoing in 
conjunction with the reasoning advanced above bearing on the 
degree of social incapacitation traceable to the veteran's 
PTSD, the Board is persuaded that a rating in excess of 70 
percent for PTSD under Diagnostic Code 9411, as promulgated 
either prior to or since November 7, 1996, is not in order.  

Finally, while the Board has no reason to dispute the 
veteran's assertion that he is unemployable, the fact remains 
that he is rated by the VA as unemployable, but demonstrated 
PTSD symptoms warrant no more than a 70 percent schedular 
evaluation.  Furthermore, the veteran's repeated arguments 
that the RO has failed to review the medical evidence of 
record is without any merit.  To the contrary, he has been 
afforded every reasonable benefit available by law, and all 
doubt as to the merits of his assertions and severity of his 
questionable diagnosis of PTSD has been generously and 
properly applied in his maximum favor.  

In determining that entitlement to a rating in excess of 70 
percent for the veteran's service-connected PTSD is not 
warranted, the Board has, with respect to each set of 
criteria addressed in such analysis, given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. However, the record does not show, 
relative to the pertinent criteria addressed above, that the 
actual manifestations of the veteran's service-connected PTSD 
more closely approximate those required for a schedular 100 
percent rating than they do the 70 percent rating presently 
assigned. 38 U.S.C.A. § 1155; VCAA; 38 C.F.R. § 4.7 and Part 
4, Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 
(in effect through November 6, 1996) and 38 C.F.R. § 4.130 
(2001).

III.  Additional Consideration 

In making these determinations, the Board has considered the 
hearing testimony of the veteran and the various lay 
statements of record.  While they are competent to express 
their lay opinions and lay observations of the observable 
symptoms of the veteran's mental disorders, as lay witnesses, 
they are not competent to express medical diagnoses or 
opinions as to the severity of psychiatric pathology.  While 
the veteran and his family and friends are considered 
credible insofar as each expresses his or her belief in the 
merits of the veteran's claim, neither the veteran's 
testimony nor the several lay statements present a basis for 
the assignment of an evaluation in excess of 30 percent for 
service-connected PTSD prior to November 20, 1995, or an 
evaluation in excess of 70 percent, since then.  A 
preponderance of the evidence is against the claim.  The 
claim on appeal is denied.  

Finally, the Board specifically notes the repeated argument 
of the veteran's representative, including a most recently 
received statement dated May 2, 2002, that the VA RO has 
ignored several private medical statements that the veteran 
has not worked since 1988, or earlier.  The Board has 
carefully reviewed each piece of evidence that the veteran or 
his representative argue was over looked at the RO.  The 
statements of E. Khan, M.D., C. A. Young, certified 
vocational rehabilitation specialist, and J. J. Whitacre, 
Ph.D., have been given all due consideration.  However, their 
conclusions that the veteran has not worked since 1987 or 
1988, or that he was not able to work since that time, do not 
demonstrate symptoms of PTSD which would warrant evaluations 
in excess of 30 percent prior to November 20, 1995, or in 
excess of 70 percent since then.  Moreover, the May 2, 2002 
argument of the veteran's representative inaccurately states 
that the veteran was considered unable to work from 1987 due 
solely to PTSD.  In fact, the SSA initially found that the 
veteran was disabled due to alcohol abuse.  SSA benefits were 
then ceased on January 1, 1997, due to the Contract with 
America Advancement Act of 1996 (which prevented disability 
payments based on alcohol and/or drug abuse).  The veteran's 
SSA benefits were only reinstated upon the SSA finding that--
for SSA purposes, the veteran was disabled due to PTSD, and 
that his alcohol abuse was in remission.  The fact remains 
that this December 1997 SSA determination does not show 
symptoms of service-connected PTSD which meet the criteria 
for an evaluation in excess of 30 percent, prior to November 
20, 1995, or 70 percent, since then, for VA purposes.  The 
weight of the evidence of record warrants the denial of the 
claim on appeal.  



ORDER

The claim for an initial evaluation in excess of 30 percent 
for service-connected PTSD, prior to November 20, 1995, is 
denied.  

The claim for an initial evaluation in excess of 70 percent 
for service-connected PTSD, from November 20, 1995, is 
denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

